Citation Nr: 1759699	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-14 251	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2012, September 2015 and September 2016, the Board remanded this claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development consistent with the instructions set forth below.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the September 2016 Board remand, the VA examiner was requested, in pertinent part, to opine whether the Veteran's fibromyalgia was caused or aggravated by a service-connected disability.  While the May 2017 VA examiner provided an opinion addressing the Veteran's service connected physical disabilities, he did not address the Veteran's service-connected posttraumatic stress disorder with panic and major depressive disorder disability.  In this regard, the VA examiner actually stated that with regard to her fibromyalgia, she had several other comorbidities present, including mental health/PTSD conditions.  He further cited to Ferri's Clinical Advisor (2012) page 384 noting that fibromyalgia was often considered to be psychogenic or psychosomatic.  However, the examiner failed to provide any opinion as to whether the Veteran's diagnosed fibromyalgia was caused or aggravated by her service-connected PTSD disability.  As the May 2017 VA opinion is incomplete, the Board finds that a supplemental opinion is required.  


Prior to obtaining the supplemental medical opinion, associate with the claims file the Veteran's VA mental health treatment records prior to the diagnosis of the Veteran's fibromyalgia. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA mental health treatment records for this Veteran from August 2001 to 2010. 

2.  After all additional available mental health evidence has been obtained and associated with the claims file, return the claims file to the May 2017 VA physician who provided the previous medical opinion. The examiner is requested to provide a supplemental opinion whether the Veteran's fibromyalgia is secondarily connected to her Posttraumatic Stress Disorder with Panic and Major Depressive Disorder and Paranoia.  If an examination is warranted, or the prior examiner is unavailable, then schedule an appropriate VA examination.  The examiner should opine:

(a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's fibromyalgia is caused by of her service-connected Posttraumatic Stress Disorder with Panic and Major Depressive Disorder and Paranoia.

(b)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's fibromyalgia was aggravated (i.e., worsened beyond its natural progression) by her service-connected Posttraumatic Stress Disorder with Panic and Major Depressive Disorder and Paranoia.

The examiner should review the entire claims file before entering any opinions, and the medical conclusions reached should include a discussion of the Veteran's documented medical history, treatment, and assertions.  The examiner should address the findings in the May 2017 opinion regarding mental health as noted by the Board above.  

The examiner should give a detailed rationale for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain with specificity the reasons for this.  

3.  After ensuring compliance with the above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



